 

OneBeacon Insurance Group, Ltd.

Long-Term Incentive Plan

2008-2010 Performance Share Grant

 

THIS GRANT (this “Grant”) is made, effective as of February 26, 2008, between
OneBeacon Insurance Group, Ltd., a Bermuda company limited by shares (the
“Company”) and                              (the “Participant”).

 

RECITALS:

 

WHEREAS, the Company has adopted the Long-Term Incentive Plan (“Plan”), which
Plan is incorporated herein by reference and made part of this Grant; and

 

WHEREAS, the Board has determined that it would be in the best interest of the
Company and its owners to grant the award provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Grant:  Subject to the terms and conditions of the Plan and the
additional terms and conditions set forth in this Grant, the Company hereby
grants to the Participant a Performance Share Award of              shares.

 

2.             Award Period:  The Award Period shall be January 1, 2008 through
December 31, 2010.

 

3.             Performance Objective:  The Performance Objective shall be annual
11% growth in intrinsic business value per share for the Company (“GIBVPS”),
which shall be measured by blending the following metrics during the Award
Period, in the referenced percentages: (a) Underwriting Return on Equity
including an adjustment to normalize catastrophe losses across years (50%), and
(b) Growth in Adjusted Book Value per Common Share including an adjustment for
dividends paid (50%).

 

4.             Performance Percentage:  The Performance Percentage shall be
dependent on the extent to which the Performance Objective is attained, and
shall be determined as follows:

 

GIBVPS

 

Performance Percentage

 

4% or lower

 

0%

 

11%

 

100%

 

18% or higher

 

200%

 

 

For GIBVPS between 4% and 18%, the Performance Percentage will be determined on
the basis of straight line interpolation.

 

 

1

--------------------------------------------------------------------------------


 

 

5.             Award Payment:  Subject to all terms and conditions of the Plan,
the Participant’s actual value at the end of the Award Period will be settled in
cash, in shares of the Company’s common stock (“Shares”), or partly in cash and
partly in Shares, as determined by the Committee.  If settled entirely or
partially in cash, the cash value will be (a) the number of Performance Shares
granted, times (b) the Performance Percentage, times (c) the market value of the
Shares on the date that the Compensation Committee certifies the Performance
Percentage times (d) the percentage of the Award settled in cash; and the number
of Shares issued will be (a) the number of Performance Shares granted times
(b) the Performance Percentage times (c) the percentage of the Award settled in
Shares.  If settled entirely in Shares, the number of Shares issued will be
(a) the number of Performance Shares granted, times (b) the Performance
Percentage.

 

6.             Termination of Employment:  Except as provided in Section 7 of
the Plan, this Award shall be canceled, and no payment shall be payable
hereunder, if the Participant’s continuous employment or Related Employment with
the Company shall terminate for any reason prior to the end of the Award Period.

 

7.             Successors and Assigns:  This Grant shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  The Company
shall request any purchaser of a business unit in which the Participant is
employed (a “Purchaser”), to fully assume the obligations of the Company under
this Grant.  If a Purchaser declines to assume such obligations, the Company
shall remain obligated under the terms of this Grant.

 

8.             Definitions:  All terms not otherwise defined herein shall have
the same meaning as in the Plan.

 

9.             Withholding:  The Participant agrees to make appropriate
arrangements with the Company for satisfaction of any applicable income tax
withholding  requirements, including the payment to the Company, at the
termination of the Award Period (or such earlier or later date as may be
applicable under the Code), of all such taxes and other amounts, and the Company
shall be authorized to take such action as may be necessary, in the opinion of
the Company’s counsel (including, without limitation, withholding amounts from
any compensation or other amount owing from the Company to the Participant), to
satisfy all obligations for the payment of such taxes and other amounts.

 

10.           Reduction of the Award:  Notwithstanding anything to the contrary
herein, the Board, in its sole discretion (but subject to applicable law), may
reduce any amounts payable to the Participant in order to satisfy any
liabilities owed to the Company by the Participant.

 

11.           No Right to Continued Employment:  Neither the Plan nor this Grant
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
subsidiaries.  Further, the Company may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Grant, except as otherwise expressly

 

 

2

--------------------------------------------------------------------------------


 

 

provided in the Plan and in this Grant.  In addition, nothing herein shall
obligate the Company to make future Grants to the Participant.

 

12.           Award Subject to Plan:  By entering in this Grant the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan, understands the terms of the Plan and this Award and that this Award is
subject to all of the terms and provisions set forth in the Plan and in this
Grant and accepts this Performance Share Award subject to all such terms and
conditions which are incorporated herein by reference.  In the event of a
conflict between any term or provision contained in this Grant and a terms or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

13.           Designation of Beneficiary by Participant:  A Participant may name
a beneficiary to receive any payment to which he/she may be entitled in respect
of this Award in the event of his/her death, by notifying the Company.  A
Participant may change his/her beneficiary from time to time in the same
manner.  If the Participant has not designated a beneficiary or if no designated
beneficiary is living on the date on which any amount becomes payable to a
Participant’s beneficiary, that amount shall be paid to the Participant’s
estate.

 

14.           No Rights as Shareholder: You will not be considered a shareholder
of the Company for any purpose with respect to this Award unless and until
shares of Stock are issued to you in settlement of this Award.

 

15.           Compliance with Section 409A of the Internal Revenue Code: 
Notwithstanding anything in this Agreement to the contrary, to the extent that
this Agreement constitutes a nonqualified deferred compensation plan to which
Internal Revenue Code Section 409A applies, the administration of this Award
(including time and manner of payments under it) shall comply with Section 409A.

 

16.           Notices:  Any notice necessary under this Grant shall be addressed
to the Company and to the Participant at the address appearing in the personnel
records of the Company for such Participant or to either party at such other
address as such party hereto may hereafter designate in writing to the other.
Any such notice shall be deemed effective upon receipt thereof by the addressee.

 

17.           Governing Law:  This Agreement shall be governed by and construed
in accordance with the laws of Bermuda.

 

18.           Signature in Counterparts:  This Grant may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

3

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Grant as of the day
and year first above written.

 

PARTICIPANT

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

 

 

 

 

 

By:

 

 

By:

  [g70131kai001.jpg]

 

Name:

 

Name: Mike Miller

 

 

 

Title: President & CEO

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

Award Details:

 

 

 

 

 

 

 

 

 

 

 

2008—2010 Performance Share Plan

 

 

 

<XX> Shares Granted

 

 

 

 

4

--------------------------------------------------------------------------------


 

Annex

 

Key Definitions

 

Terms used in this Grant shall have the following meanings:

 

Growth in Adjusted Book Value per Common Share shall mean:

 

i)                                         (a) the Company’s GAAP Shareholders’
Equity at the end of the period (measured on an as converted/as diluted basis)
minus any remaining accretion to face value related to the Company’s defeased
preferred stock at the end of the period, plus (b) compounded dividends paid on
the Company’s common shares during the period, divided by  (c) the number of as
converted / as diluted common shares of the Company outstanding at the end of
the period, divided by

 

ii)                                      (a) the Company’s GAAP Shareholders’
Equity at the beginning of the period (measured on an as converted/as diluted
basis) minus any remaining accretion to face value related to the Company’s
defeased preferred stock at the beginning of the period, divided by (b) the
number of as converted / as diluted common shares of the Company outstanding at
the beginning of the period, minus

 

iii)                                   one

 

Performance Percentage shall mean:

 

a percentage of no less than 0% and no more than 200%, which percentage was
determined by the Committee, as outlined in paragraph four (4) of this
Performance Share Grant.

 

Performance Share shall mean:

 

a unit granted to participant under the Company’s Long-Term Incentive Plan
having the financial equivalence of a share of common stock of the Company,
conditioned upon the attainment of a specified Performance Objective(s) over a
specified Award Period.

 

 

5

--------------------------------------------------------------------------------


 

 

Underwriting Return on Equity shall mean:

 

i)                                         (a) the actual GAAP net income of the
Company, plus (b) the dividends and accretion recorded in the period for the
Company’s defeased preferred stock instruments, minus (c) actual investment
income and realized gains, each after taxes, plus (d) after-tax standard
investment income plus (e) actual losses associated with catastrophic events
(Actual CAT Losses) times 65% to convert to an after-tax amount, minus (f) a
charge to cover catastrophic events (CAT Charge), divided by

 

ii)                                      (a) the average of (b) GAAP
Shareholders’ equity of the Company at the beginning of the period minus any
remaining accretion to face value related to the Company’s defeased preferred
stock at the beginning of the period, and (c) GAAP Shareholders’ equity of the
Company at the end of the period, minus any remaining accretion to face value
related to the Company’s defeased preferred stock at the end of the period

 

For the purpose of this definition, i) after-tax standard investment income will
equal (a) the yield on the 10-year Treasury note at the beginning of the period,
to be reset annually, plus 100 basis points multiplied by (b) the Company’s
average invested assets for the period, multiplied by (c) one minus the
Company’s actual tax rate on investment income, realized gains, and unrealized
gains for the period, and (ii) average invested assets will exclude investment
assets in trust accounts related to the Company’s defeased preferred stock.

 

CAT Charge shall mean:

 

i)                                         (a) one-half of the annual plan CAT
losses represented as a percentage of plan net earned premium, times (b) actual
net earned premium, plus

 

ii)                                      (a) an insurance charge of 0.2%, times
(b) actual net earned premium, plus

 

iii)                                   one-half of actual CAT losses, subject to

 

iv)                                  an overall maximum of 7.1% of actual net
earned premium, times

 

v)                                     65% to convert the total to an after-tax
amount

 

For 2008, plan CAT losses are 2.7% of plan earned premium.  Consequently, for
2008, the CAT charge calculation will equal 1.6% of actual net earned premium,
plus one half of actual CAT losses, times 65%.

 

The insurance charge is calculated so that the expected cat charge will be equal
to the plan cat losses.

 

 

6

--------------------------------------------------------------------------------